The judgment of the court was pronounced by
Eustis, C. J.
This is a suit for the purpose of setting aside and annulling a sale of property made by an administratrix, on the ground that the price did *438not amount to the estimate made in the inventory of the effects of the suces__ sion. The sale was nominally for cash. The petition was dismissed, and the adjudication sustained. The plaintiff, who is the under-tutor of the minor children of the deceased, has appealed.
The mother was the administratrix as well as tutrix of her minor children. From the best consideration we have been able to give the subject, we are under the impression, that the application of the 990th article of the Code of Practice to the property sold is impracticable. That article requires, that property which is to be sold for the payment of debts by an administrator, must bring the amount of the appraisement if sold for cash; but if that amount be not offered at the public auction, it shall, after new advertisement, be sold on a credit of twelve months. The sale in this case was provoked by a creditor having a vendor’s privilege on the property, which was encumbered with Citizens’ Bank stock, and for which no part of the purchase money had been paid. The sale was made subject to the Citizens’ Bank stock, and the debt due upon the stock to the bank, payable according to the charter of the bank. The district judge considered the credit on this debt as more than an equivalent to the twelve month’s credit on the whole price, and that the condition of the property rendered the article 990 inapplicable to it. In this we cannot say that he erred. The sale appears to have been fair, and it does not appeal' that any injury results from the sale.
The judgment of the district court is therefore affirmed, with costs.